UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50547 SUNDANCE STRATEGIES, INC. (Exact name of registrant as specified in its charter) Nevada 88-0515333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4626 North 300 West, Suite No. 36, Provo, Utah (Address of principal executive offices) (Zip Code) (801) 705-8968 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x As of February [5], 2016 the registrant had [44,315,941] shares of common stock, par value $0.001, issued and outstanding. SUNDANCE STRATEGIES, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2015 (Unaudited) and March 31, 2015 4 Condensed Consolidated Statements of Operations and Other ComprehensiveIncome (Loss) (Unaudited) for the three and nine month periods ended December 31, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month periods ended December 31, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7- 13 Item 2.Management’s Discussion and Analysis of Financial Condition And Results of Operations 14 Item 3.Quantitative and Qualitative Disclosure about Market Risk 19 Item 4.Controls and Procedures 19 PART II — OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A.Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6.Exhibits 20 Signatures 21 2 Item 1. Financial Statements The Condensed Consolidated Financial Statements of the Company required to be filed with this Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Condensed Consolidated Financial Statements fairly present the financial condition of the Company and include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s Condensed Consolidated Financial Statements. The results from operations for the three and nine month period ended December 31, 2015, are not necessarily indicative of the results that may be expected for the fiscal year ended March 31, 2016. The unaudited Condensed Consolidated Financial Statements should be read in conjunction with the March 31, 2015, Consolidated Financial Statements and footnotes thereto included in the Company’s 10-K Annual Report for the fiscal year ended March 31, 2015, which was filed with the SEC on June 15, 2015, and which is referenced in Part II, Item 6, below. 3 SUNDANCE STRATEGIES, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets December 31, 2015 and March 31, 2015 (Unaudited) December 31, March 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Prepaid Expenses Total Current Assets Other Assets Investment in Net Insurance Benefits Advance for Investment in Net Insurance Benefits - Notes Receivable - Other - - - Total Other Long-term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Expenses Notes Payable - Note Payable-Related Party - Redeemed Common Stock Payable - Total Current Liabilities Long-Term Liabilities Note Payable-Related Party - Convertible Debenture - Accrued Expenses - Total Long-Term Liabilities - Total Liabilities Stockholders' Equity Preferred Stock, authorized 10,000,000 shares, par value $0.001; -0- shares issued and outstanding - - Common Stock, authorized 500,000,000 shares, par value $0.001; 44,222,191 and 43,185,941 shares issued and outstanding, respectively Additional Paid In Capital Additional Paid In Capital- Stock to be Issued - Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SUNDANCE STRATEGIES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations For the Three and Nine Months Ended December 31, 2015 and 2014 (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended December 31, December 31, December 31, December 31, Interest Income on Investment in Net Insurance Benefits $ General and Administrative Expenses Income (Loss) from Operations ) ) Other Income (Expense) Interest Income - Interest Expense ) Other, net - - - Total Other Expense ) Loss Before Income Taxes ) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Basic and Diluted: Loss Per Share $ ) $ ) $ ) $ ) Basic Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SUNDANCE STRATEGIES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows Nine Months Ended December 31, 2015 and 2014 (Unaudited) Nine Months Ended Nine Months Ended December 31, December 31, Operating Activities Net Loss $ ) $ ) Adjustments to reconcile to cash from operating activities: Share Based Compensation - Options Accrued Interest on NIBs ) ) Advance for Investments in Net Insurance Benefits ) ) Refund of Advance for Investments in Net Insurance Benefits Changes in Operating Assets and Liabilities Accrued Interest Income ) Prepaid Expenses ) ) Accounts Payable Accrued Expenses Net Cash from Operating Activities ) ) Investing Activity Issuance of Note Receivable - ) Proceeds from Notes Receivable Net Cash from Investing Activity Financing Activities Proceeds from Issuance of Notes Payable and Lines-of-Credit, Related Party Proceeds from Issuance of Convertible Debenture - Common Stock Issued for Cash - Redemption of Temporary Equity ) - Net Cash from Financing Activities Net Change in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Non Cash Financing & Investing Activities Notes Receivables Exchanged for Advance for Investment in NIBs $
